Citation Nr: 0819447	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-37 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for varicose veins left 
leg, claimed as secondary to a left ankle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and January 2006 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, New Hampshire. In September 2004, 
the evaluation assigned for PTSD was increased to 30 percent, 
effective April 2004, the date of claim. The assigned 
evaluation was again increased, to 50 percent, in January 
2006, effective in April 2004.

The issue of service connection for varicose veins left leg 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently manifested by moderate symptoms, 
including some depression and anxiety, sleep disruption, 
obsessional rituals, short and long term memory disruptions, 
hypervigilance, nightmares and a feeling of detachment and 
avoidance but with relevant, coherent, and productive speech, 
maintenance of social and family relationships, no spatial 
disorientation, no neglect of personal appearance of hygiene, 
no difficulty in adapting to a work setting, good judgment 
and insight, good impulse control, no panic attacks, no 
disturbances of motivation and no suicidal ideation.  






CONCLUSION OF LAW

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & West Supp 2007); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence he has in his 
possession that pertains to the claim.  This letter advised 
the veteran to submit or ask VA to obtain medical evidence 
detailing physical and clinical findings, results of 
laboratory tests or x-rays, and the dates of examinations and 
tests; records from other federal agencies, including medical 
records from the military or VA hospitals or the Social 
Security Administration; medical records from state and local 
government; current or former employers; and to submit lay 
statements from witnesses describing in what manner the 
veteran's service connected disability had worsened.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records, VA 
examination reports and private treatment records.  

The Board notes the April 2004 notice letter does not appear 
to fully comply with the Court's holding in Vazquez.  
However, any such insufficiency in the notice is not 
prejudicial to the veteran.  In this regard, the veteran 
provided information concerning the impact of his disability 
on his daily functioning to VA examiners and to his own 
private psychiatrist who wrote a lengthy analysis in support 
of the veteran's claim.  The veteran was afforded VA 
examinations in September 2004 and December 2005 in order to 
give the veteran an opportunity to report his current 
psychiatric symptomatology and resultant affects on his daily 
life.  Moreover, the veteran submitted a psychiatric report 
dated November 2005 from his private psychiatrist who had 
known the veteran for more than twenty years in which the 
examiner emphasized the affects of the veteran's psychiatric 
disability on his ability to function in daily life.  Also, 
the veteran submitted a statement to the RO dated August 
2005, through his representative, stating that the veteran's 
psychiatric disability was more of a problem than he thought 
and he would submit medical data as evidence that he deserved 
a higher rating.  The Board additionally notes that the 
veteran was represented during the pendency of this appeal by 
a veterans' service organization.  Further, the veteran was 
provided with the applicable rating schedule criteria in the 
September 2005 statement of the case.    

There is no indication that there are additional relevant 
records to obtain and there is no additional notice that 
would aid in substantiating the claim, as VA conducted 
multiple examinations, he provided information concerning his 
psychiatric disability to his private physician who submitted 
a comprehensive analysis of the veteran's symptoms and 
resultant affects on his daily life and he was advised he 
could submit lay statements to support his claim.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the claim, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881; see also Vasquez.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet.App.505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. 
§ 4.130.  Under this Code a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130. 

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability for a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  Scores ranging from 61 to 70 indicate some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

Analysis   

Turning to the evidence, the veteran was afforded a VA 
psychiatric examination in September 2004.  The veteran 
reported he had a good job, good wife and good relationship.  
He reported he was not undergoing psychiatric treatment at 
that time.  However, he indicated he was annoyed because he 
was not able to stay at a job for a long period of time.  The 
veteran additionally indicated that he had problems with 
patience, sleep problems, nightmares and problems being in 
crowded and public places.  The examiner indicated the 
veteran reported he had been consistently employed during the 
previous 20 years.  The veteran reported a good relationship 
with his adult sons but he did not see them very much as they 
lived in Virginia.  The veteran indicated he had plenty of 
social friends but few close friends; enjoyed motorcycle 
riding and hunting; and was involved in the VFW and visited 
the Vietnam Memorial every year.  The veteran denied violent 
behavior or suicide attempts.  The examiner observed that the 
veteran was casually dressed and neatly groomed, pleasant and 
cooperative during the interview.  There was no apparent 
impairment of thought process or communication; no evidence 
of delusion; no hallucinations.  The veteran had good eye 
contact and acted appropriately.  The veteran denied suicidal 
or homicidal thoughts.  

The examiner determined he was able to maintain minimal 
personal hygiene and other activities of daily living.  The 
veteran was oriented to person, place and time.  He denied 
memory problems.  The veteran was not obsessive or 
ritualistic.  The veteran's speech was unremarkable; he did 
not describe panic attacks; however, he described 
irritability and some worry.  The veteran complained of mid-
cycle awakening and occasional nightmares of Vietnam, less 
than once per month.  The veteran complained of being jumpy 
and having a hyperstartle response.  The veteran described 
being hypervigilant; checking his locks several times to make 
sure they were locked; significant irritability; and being 
hard to get close to.  He endorsed a sense of foreshortened 
future.  The examiner indicated the veteran had PTSD, mild 
with a GAF score of 60.  The examiner additionally indicated 
the veteran's PTSD could have affected his ability to 
maintain sustained employment.  

The veteran's private therapist submitted a PTSD evaluation 
on his behalf.  She indicated that she had tested the veteran 
during August, October and November of 2005.  The examiner 
indicated she had seen the veteran over 20 years before in 
the context of a veterans' group.  The examiner indicated the 
veteran was cleanly and casually dressed and groomed.  There 
were no gait or speech abnormalities; no content or process 
of thought abnormalities; no hallucinations or delusions.  
The veteran was oriented to time, place and person.  The 
veteran's intelligence was above average and his fund of 
knowledge was at least adequate.  Generally, the veteran's 
judgment was intact and good.  The examiner opined that in 
regards to his Vietnam service, the veteran had developed 
obsessive-compulsive defenses.  The veteran indicated his 
marriage was functional rather than good.  Additionally, he 
indicated that his relationships with his grown sons were 
distant.  The veteran also indicated that his spouse would 
describe his short term memory as quite impaired.  The 
examiner noted that there were also long term memory 
deficiencies.  The veteran denied panic attacks but described 
agoraphobia.  The examiner described that the veteran's 
rituals such as repeatedly checking things had a significant 
impact on the veteran's ability to maintain employment and 
function in his daily life.  The veteran reported problems 
with concentration; fatigue; indecisiveness; irritability; 
agitation; restlessness; and feelings of failure and guilt.  
The examiner found that the veteran frequently had at least 
passive suicidal and homicidal thoughts.  The veteran 
described his work pattern as changing jobs every two years 
due to a loss of respect for his managers.  The examiner 
indicated Axis I diagnoses of PTSD, chronic, severe; major 
depressive disorder, severe, recurrent; obsessive-compulsive 
disorder; and agoraphobia.  The examiner indicated a GAF 
score of 35-40.  

The veteran was afforded an additional VA examination during 
December 2005, at the request of the veteran's service 
representative.  The veteran indicated he had changed jobs, 
but rarely missed work.  The veteran reported he had been 
married for ten years; had no contact with his two sons; 
socialized with a few veterans; denied suicide attempts; and 
reported verbally assaulting a man in traffic.  The examiner 
indicated the veteran was casually dressed and clean with 
fair eye contact.  He was pleasant and cooperative with no 
impairment of thought process or communication.  There was no 
evidence of delusions or hallucinations; and no inappropriate 
behavior manifested.  The veteran reported occasional 
suicidal thoughts but without plan or intent.  He denied 
homicidal thoughts.  

The veteran was able to maintain minimal personal hygiene and 
other basic activities of daily living.  The veteran was 
oriented to person, time and place.  He complained of short 
and long term memory problems.  He was not obsessive or 
ritualistic.  The veteran's speech was normal.  He did not 
describe panic attacks; however, the veteran reported low 
mood and anxiety.  He denied impaired impulse control.  The 
veteran reported sleep problems with occasional nightmares; 
as a result of which, he had fatigue during the day.  The 
examiner indicated the veteran had significant avoidant 
problems; he avoided talking about his combat trauma and 
avoided crowds.  The veteran had a restricted range of affect 
and feelings of detachment from others.  The examiner 
indicated the veteran had Axis I diagnoses of PTSD, rule out 
alcohol abuse/dependence with a GAF score of 55.  The 
examiner indicated that the veteran had a worsening of his 
psychosocial functional status since his last examination by 
this same examiner.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's symptoms more nearly 
approximate the 70 percent criteria.  The veteran did not 
manifest any of the following indications of occupational and 
social impairment during his most recent examination: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or inability to establish and 
maintain effective relationships.  While the veteran has 
noted some obsessive-compulsive tendencies indicated, when 
considered with his other symptomatology, this does not 
reflect a level of disability consistent with the criteria 
for a 70 percent rating.  The Board additionally notes that 
the veteran's complaints of lapses in short and long term 
memory are contemplated by the 50 percent disability rating 
for which he is now being compensated.  The Board observes 
that the veteran continues to work on a full time basis and 
has for more than twenty years, missing work only rarely.  
Additionally, he maintains his marital relationship and is 
significantly involved in veterans' activities as a social 
outlet, which includes traveling long distances with such 
groups on a regular basis.    

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings) as 
he is currently fully employed, to warrant any periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD) is 
denied. 


REMAND

Although the veteran was provided with notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) in April 2004, 
that notice incorrectly advised the veteran that he was 
service connected for a left ankle condition, requesting the 
veteran submit evidence relating his left leg varicose veins 
disability (as secondary) to such ankle condition.  The 
veteran should be provided corrected VCAA notice, requesting 
evidence requisite to establishing service connection for 
varicose veins, left leg.    




Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrected VCAA 
notification letter which fully complies 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A. (West 2002).  The letter 
should inform the veteran that he is not 
currently service connected for a left 
ankle condition.  Additionally, the letter 
should note evidence which the veteran 
should provide to establish service 
connection for his varicose veins, left 
leg including:  1)  varicose veins, left 
leg were incurred in service; or 2) the 
veteran's current varicose veins, left leg 
are related to service to include as being 
due to an event while on active service. 

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


